DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Upon reconsideration of the applicant’s remarks in the replies filed 8/13/21, 10/18/21, and the issues raised in the petition under 37 CFR 1.181 filed 1/10/22, it is agreed that the restriction requirement mailed 7/16/21 is improper because it omitted the sub-species of Fig. 1C. Therefore, the final Office action mailed 11/2/22 is hereby vacated and the requirement for restriction mailed 7/16/22 is withdrawn. A new requirement for restriction properly identifying all sub-species of Fig. 1C and Figs. 9A-9D is set forth below.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
The species are as follows: 
1- First Species according to Figures 2A-C 
2- Second Species according to Figures 3A-B.
3- Third Species according to Figure 7.
4- Fourth Species according to Figures 8A-C. 
5- Fifth Species according to Figure 10.
6-Sixth Species according to Figure 11.
Applicants are advised that this application contains the below disclosed patentably distinct Sub-Species a-e. Upon election of one of the above identified Species 1-6, Applicants must also elect one of the below patentably distinct Sub-Species a-e:
a. FIG 1C
b. FIG. 9A 
c. FIG. 9B
d. FIG. 9C

The species are independent or distinct because the different component structures and connections along the cross sections X1-X2, X3-X4, X5-X6 for each species 1-6. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s): apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Mr David Hardy on 02/02/2022 a provisional election was made without traverse to prosecute the invention of Species 1 and Sub-Species “a”, encompassing claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action. No Claims are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

    PNG
    media_image1.png
    686
    652
    media_image1.png
    Greyscale


Claim 4, lines 6-7, the limitation “wherein the second electrode of the first display element is electrically connected to a second electrode of the second capacitor” is indefinite insofar as this electrical connection it is incompatible with the connections to the first electrode of the first capacitor and the second electrode of the first display element set forth in claim 3 and the first clause of claim 4. Perhaps the limitation should read and has been interpreted for examination purposes as “wherein the first electrode of the first display element is electrically connected to a second electrode of the first capacitor”.

Claim 4, lines 8-9, the limitation “wherein the first electrode of the second display element is electrically connected to a second electrode of the second capacitor” is indefinite insofar as this electrical connection it is incompatible with the sixth wiring 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al. (US 20070030571).

    PNG
    media_image2.png
    585
    603
    media_image2.png
    Greyscale

Regard to claims 1-3, Yeh et al. disclose a semiconductor device comprising a pixel, the pixel comprising: 
a first transistor T3; 
a first display element [a reflective-type display unit LC]; 
a first capacitor Cst2; 
a second transistor T1; 
a second display element [a self-light emitting display unit OLED]; 
a second capacitor Cst1
a third transistor T2; 
a first wiring Data1/Data2 electrically connected to one of a source electrode and a drain electrode of the first transistor 1 and one of a source electrode and a drain electrode of the second transistor T3 [Fig. 1C of the instant application shows a first wiring is single data line electrically connected to one of a source electrode and a drain electrode of the first transistor 1 and one of a source electrode and a drain electrode of the second transistor T3.  However, Fig. 3 of Yeh shows the first wiring is two different data lines Data1/Data2 electrically connected to one of a source electrode and a drain electrode of the first transistor 1 and one of a source electrode and a drain electrode of the second transistor T3]; 
a second wiring Scan 2 electrically connected to a gate of the first transistor T3; 
a third wiring electrically Scan1 connected to a gate of the second transistor T1; 
a fourth wiring [VDD or GND, see Fig. 3 above] electrically connected to one of a source electrode and a drain electrode of the third transistor T2; 
a fifth wiring (wiring from Vcom to first electrode on the lower portion of display element LC) electrically connected to a first electrode of the first display element LC (see annotated Fig. 3 above); and 
a sixth wiring (wire connected to lower portion of second display element OLED) electrically connected to a first electrode of the second display element OLED (see annotated Fig. 3 above), 
wherein 
the other of the source electrode and the drain electrode of the first transistor T3 is electrically connected to a second electrode of the first display element LC (wire connecting transistor T3 to the second electrode of the first display element LC – see annotated fig. 3 above), 

the other of the source electrode and the drain electrode of the second transistor T1 is electrically connected to a gate of the third transistor T2 (wire connecting transistor T1 to the gate of the third transistor T2 – see annotated fig. 3 above), and 
wherein 
the other of the source electrode and the drain electrode of the third transistor T3 is electrically connected to a second electrode of the second display element OLED (wire connecting transistor T2 to the second electrode of the second display element OLED – see annotated fig. 3 above).  

Regard to claim 4, Yeh et al. disclose the semiconductor device, 
wherein
the other of the source electrode and the drain electrode of the first transistor T3 is electrically connected to a first electrode of the first capacitor   Cst2 (wire connecting transistor T3 to the first electrode of the first capacitor Cst2 – see annotated fig. 3 above),
wherein
the other of the source electrode and the drain electrode of the second transistor T1 is electrically connected to a first electrode of the second capacitor Cst1 (wire connecting transistor T1 to the first electrode of the second capacitor Cst1 – see annotated fig. 3 above), 
wherein 
the [first] electrode of the first display element LC is electrically connected to a second electrode of the first capacitor Cst2 (connection of the first electrode of the first display element LC to the second electrode of the first capacitor Cst2 via Vcom – see annotated fig. 3 above), and 
wherein    
the [second] electrode of the second display element OLED is electrically connected to a second electrode of the second capacitor Cst1 (connection of the second electrode of the second display element OLED to the second electrode of 

Regard to claims 5-7, Yeh et al. disclose the semiconductor device, wherein the first display element LC has a region overlapping with the second display element OLED layer 245, see Fig.4.

Regard to claims 8-10, Yeh et al. disclose the semiconductor device further comprising a functional layer (second dielectric layer 240 - see Fig. 4 below) between the first display element and the second display element, the functional layer comprising a first contact electrically connected to the first display element and a second contact electrically connected to the second display element.  

    PNG
    media_image3.png
    338
    525
    media_image3.png
    Greyscale


Regard to claims 11-13, Yeh et al. disclose the semiconductor device further comprising an opening, the opening overlapping with the second display element (see annotated Fig. 4 above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 20070030571) applied to claims 1-3 in view of Hirao et al. (US 20070278490).

Yeh et al. fail to disclose the semiconductor device, wherein one of the first to third transistors includes an oxide semiconductor.  

Hirao et al. teach TFTs using an oxide semiconductor thin film layer, such as a bottom gate TFT and a top gate TFT. The top gate structure includes, for example, in order a substrate, a pair of source/drain electrodes, an oxide semiconductor thin film layer, a gate insulator, and a gate electrode [0007] (analogous to TFT of Yeh) for exhibiting excellent performance even after being subjected to a heat treatment process during formation of an insulating film or the like [0016].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the semiconductor device as Yeh et al. disclosed, wherein one of the first to third transistors includes an oxide semiconductor for exhibiting excellent performance even after being subjected to a heat treatment process during formation of an insulating film or the like [0016] as Hirao taught.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN C NGUYEN/Primary Examiner, Art Unit 2871    

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871